Citation Nr: 1810262	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  09-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to July 1990 and from December 1990 to May 1991. He had additional service in the army National Guard that ended in October 1999.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2013, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension is related to his active duty service, or that it is caused or aggravated by his service-connected disabilities. 

In a December 2014 VA examination report the examiner opined that the Veteran's hypertension was at least as likely as not due to the Veteran's service connected disabilities, however, a rationale was not provided by the examiner.  The December 2014 VA examiner did not opine as to whether the Veteran's hypertension was incurred in, or caused by his active duty service.

In a September 2016 VA hypertension examination report, the examiner opined that the Veteran's hypertension was at least as likely as not incurred in or caused by the claimed in service injury, event or illness.  The examiner opined that the Veteran's hypertension was found in service and that the Veteran started on medication.  The September 2016 VA examiner also noted that a March 2016 VA examiner stated that it is most likely greater than 50 percent that the Veteran's sleep apnea aggravates the Veteran's hypertension but no rationale or disability baseline was provided.  The September 2016 VA examiner then stated that he was unable to provide a baseline level of severity for the Veteran's hypertension and was unable to state without speculation whether the Veteran's hypertension has been aggravated beyond its natural progression as it is well controlled and is better than when it was diagnosed.  

In an addendum opinion from December 2016, the VA examiner opined that it is at least as likely as not that the Veteran's hypertension incurred during his military service.  The examiner stated that although the Veteran was not formally diagnosed or treated while in service and there was no documentation of hypertension until he was in the military. Therefore, if high blood pressure was first observed while in service, it will be inferred that his hypertension incurred during service.

An addendum opinion was obtained in January 2017.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veterans service connected disabilities.  The examiner opined that in the majority of all cases, hypertension is essential in nature meaning there is no obvious underlying medical cause.  The examiner further opined that sleep apnea, left deviated nasal septum, tinnitus, perforated right eardrum, hearing loss and/or depression have not been found to be causal agents in the development of hypertension and that the Veteran likely has essential hypertension with no specific etiology or has hypertension secondary to his well-documented diabetes.  The examiner, however, failed to address whether the Veteran's hypertension was incurred in, or caused by his active duty service.

Based on review of the record, due to the deficiencies cited above, the Board finds that a new addendum opinion is necessary to determine the etiology of the Veteran's hypertension.  In addition, the Board also finds the September 2016 VA examination inadequate because it inaccurately portrayed and relied upon the March 2016 VA examination, which stated that the Veteran's sleep apnea was not caused or aggravated by the Veteran's hypertension.  Further, the September 2016 VA examiner stated that hypertension was found in service and that the Veteran was put on medication.  Although the Veteran showed high blood pressure in service he was not diagnosed with hypertension or put on medication until February 2013. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed hypertension disability.  The claims file, including a copy of this remand, must be made available to the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:

The examiner should opine as to whether it is at least as likely as not that the Veteran's claimed hypertension disability was either incurred in, or is otherwise related to the Veteran's active duty service.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's claimed hypertension disability was caused OR aggravated by his service-connected disabilities to include sleep apnea.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If the Veteran's service-connected mitral valve regurgitation is found to aggravate his hypertension, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  To the extent possible, the examiner should reconcile any opinion offered with the prior VA opinions of record.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

2.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

